            Case 5:19-cv-05310-JDW Document 55 Filed 08/12/20 Page 1 of 2




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA


 THERESA WEIRBACH and CHARLES                        Case No. 5:19-cv-05310-JDW
 ZIMMER, on behalf of themselves and all
 others similarly situated,

                 Plaintiffs,
        v.

 THE CELLULAR CONNECTION, LLC,

                 Defendant.

                                             ORDER

       AND NOW, this 12th day of August, 2020, upon consideration of Plaintiffs’ Motion and

Memorandum to Conditionally Certify an FLSA Collective Action and Authorize Notice to

Putative Opt-In Plaintiffs (ECF No. 22), it is hereby ORDERED that, for the reasons set forth in

the accompanying Memorandum, the Motion is GRANTED IN PART and DENIED IN PART.

       It is FURTHER ORDERED that, pursuant to 29 U.S.C. § 216(b), the Court conditionally

certifies the following collective: “All non-exempt hourly retail associates (including Sales

Representatives, Technical Advisors, and similarly titled employees) that The Cellular

Connection, LLC (“TCC”) employed on or after August 13, 2017, at any retail store location in

Pennsylvania (or who lived in Pennsylvania while a TCC employee).”

       It is FURTHER ORDERED as follows:

       1.       No later than August 26, 2020, Defendant shall supply to Plaintiffs a computer-

readable file containing the names, last-known mailing addresses, e-mail address (if available),

dates and locations of employment, and job titles for members of the Collective;

       2.       No later than August 26, 2020, Plaintiffs shall submit to the Court for approval a

revised proposed notice form to comport with the following requirements:
            Case 5:19-cv-05310-JDW Document 55 Filed 08/12/20 Page 2 of 2




                a. There shall be a 60-day opt-in period;

                b. Such notice must contain the following language: “You have the right to retain

                   your own attorney, but you are not required to do so. If you choose to join this

                   lawsuit and do not retain your own attorney, you will be represented by the

                   following attorneys:” followed by Plaintiffs’ counsel’s name and address;

                c. A revised statement that reads “TCC denies these allegations and claims it paid

                   all wages that it owed” or uses other language to which the Parties agree;

       3.       Plaintiffs are authorized to send notice via mail and/or e-mail to those individuals

identified in the file. Plaintiffs are not authorized to send a reminder postcard;

       4.       Defendant shall post the approved notice at its retail locations within Pennsylvania;

and

       5.       The notice and opt-in process shall be concluded within 60 days of the Court’s

approval of the revised notice.

                                                      BY THE COURT:


                                                      /s/ Joshua D. Wolson
                                                      JOSHUA D. WOLSON, J.
